Citation Nr: 0424720	
Decision Date: 09/08/04    Archive Date: 09/16/04

DOCKET NO.  03-25 984	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a right 
foot and ankle disorder.



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1953 to February 1955.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a July 2001 
rating decision by the Winston-Salem Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In December 2003, 
the veteran testified at a Travel Board hearing before the 
undersigned; a transcript of that hearing is of record. 

Although the RO ultimately found that new and material 
evidence had been received, reopened the claim, and denied it 
on the merits, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that the Board 
must make a de novo determination on the issue of whether new 
and material evidence has been submitted sufficient to reopen 
a finally disallowed claim.  See Barnett v. Brown, 83 F.3d 
1380, 1384 (Fed. Cir. 1996).  


The matter of entitlement to service connection for a right 
foot/ankle disorder based on de novo review is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action on your 
part is required.


FINDINGS OF FACT


1.	 An unappealed January 2000 decision declined to reopen a 
claim of service connection for a right foot and ankle 
disorder that had been previously denied essentially on the 
basis that right ankle/foot complaints in service were acute 
and transitory and did not establish that a right foot/ankle 
disorder was incurred or aggravated in service.

2.  Evidence added to the record since the January 2000 
decision bears directly and substantially on whether a 
current right foot and right ankle disorder is related to 
service, and is so significant that it must be considered in 
order to fairly decide the merits of the claim. 


CONCLUSION OF LAW

New and material evidence has been received, and the claim of 
service connection for right foot/ankle disorder may be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West  2002); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

There was a significant change in the law during the course 
of this appeal.  On November 9, 2000, the President signed 
into law the Veteran's Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA have been published.  The 
VCAA applies in the instant case.  However, as the veteran's 
representative waived any further notice of the VCAA at the 
December 2003 Travel Board hearing, and as the determination 
below constitutes a full grant of the matter addressed, there 
is no need to belabor the impact of the VCAA at this point.  

II.  Factual Background

In a January 2000 rating decision, the RO denied service 
connection for a right foot/ankle disorder, determining that 
new and material evidence had not been received to reopen 
such claim.  The veteran did not appeal that decision and it 
became final.  38 U.S.C.A. § 7105.  

Evidence of record in January 200

Service Medical Records (SMR's) do not include an entrance 
examination report.  (And the veteran is presumed sound for 
ankle/foot disability at service entrance.)  In May 1953 the 
veteran was seen for pain in his right foot, and a history of 
trauma noted.  He was referred for an x-ray, and it was 
indicated he had pain in the anterior part of the right foot 
with a history of a fracture in June 1950.  Xray findings 
were within normal limits.  In April 1954 the veteran was 
seen for complaints involving his right foot.  It was noted 
that he had an accident involving the right foot four years 
prior, and that is still bothersome.  No findings were 
reported.  In December 1954, both feet were treated for 
severe edema with a rash due to a penicillin reaction.  On 
February 1955 separation examination, clinical evaluation did 
not reveal any abnormalities of the feet and lower 
extremities.  

An unappealed rating decision in September 1965 denied the 
veteran's initial claim of service connection for fracture or 
sprain of the right foot or ankle.  The RO found (there was 
no VA examination) that the veteran had a preservice right 
foot injury, and that recurrent pain on three occasions in 
service did not reflect that a right foot injury was 
permanently aggravated in service.  

Unappealed October 1984 and March 1985 rating decisions 
declined to reopen the claim.  A July 1977 x-ray report shows 
minimal soft tissue swelling over the lateral malleolus with 
no convincing fracture or post-traumatic bone change.  
Private medical records from February to December 1984 by Dr. 
N note that the veteran indicated that he had a right foot 
injury in Korea with a possible fracture.  The impression was 
traumatic arthritis secondary to a war injury.  Treatment 
records of the veteran from Dr. R for November 1984 to 
February 1985 show that gout and traumatic arthritis of the 
right foot were diagnosed.  

Lay statements received in October 1984 assert that the 
veteran did not have an injury to either of his feet in 1950.  

On a VA examination in February 1985, the veteran was seen 
for right foot/ankle complaints. The diagnosis was traumatic 
arthritis and a report of gouty arthritis.  The conclusion 
was:  calcaneal spurs, findings at the MP and IP joint of the 
great toe consistent with gouty arthropathy; possible cyst 
from gout at the first cuneiform; and an old fracture of the 
second metatarsal.  

A lay statement from an acquaintance received in December 
1999, states that he served with the veteran and that he did 
not see the veteran after his foot injury in-service.    

The January 2000 rating decision found that the evidence 
still did not show chronic right foot/ankle pathology in 
service, and that arthritis was not manifested in the first 
post-service year.  

Evidence received since January 2000

In an October 2000 statement, Dr. C.B. opined that it was at 
least as likely as not that the veteran's right foot/ankle 
condition was related to military service.  He noted that the 
right foot was injured in service and that all associated 
complaints to the right leg and foot are related to this 
injury.  Dr. C.B. indicated that his opinion was based on 
review of SMR's.

On a July 2001 VA examination, the examiner stated that 
whether or not the veteran had a second metatarsal fracture 
in military service, it was well healed by both x-ray (April 
2001) and examination for several years.  This injury, 
itself, would not progress into calcaneal spurs, degeneration 
at the bunion site of his present first metatarsal phalangeal 
with old bimalleolar degeneration starting with chronic 
sprain of the right ankle as the present symptoms.  The 
examiner believed that the veteran had enough vigorous 
physical activity between coaching and other work over a 
period of years to have otherwise developed the chronic 
degeneration presently seen and not as a consequence of his 
injury in military service.  

A treatment record from Dr. G.P. received in September 2001, 
notes the history of a war related injury to the right 
ankle/foot.  The diagnosis was status post war related injury 
to right ankle and foot with persistent weight bearing pain; 
no evidence of a stress fracture.  

A record form from Surry Orthopedic Associates received in 
July 2001 indicates that whether the veteran's pain is 
directly related to the in service injury can neither be 
confirmed or refuted and that degenerative change at the 
metatarsal phalangeal joint is typically seen in a person of 
his age.  

At the December 2003 Travel Board hearing, the veteran 
testified he received related treatment at the VA Medical 
Center (VAMC) in Asheville in 1964/1965 and that he is 
currently receiving treatment at the VA outpatient clinic in 
Winston-Salem.  He also submitted another statement by Dr. 
C.B. to the effect that chronic discomfort and weakness in 
the right ankle is related to the injury in service (which 
has been exacerbated by his employment).    

III.	Criteria and Analysis

The January 2000 rating decision declining to reopen the 
claim of service connection for a right foot/ankle disorder 
was not appealed, and is final based on evidence then of 
record.  38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 5108, VA 
must reopen a previously and finally disallowed claim when 
"new and material" evidence is presented or secured with 
respect to that claim.  

New and material evidence" means evidence not previously 
submitted to agency decision makers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a).  [An amended version of 38 
C.F.R. § 3.156(a) is effective only for petitions to reopen 
filed on or after August 29, 2001, and does not apply here, 
as the instant petition to reopen was filed prior to that 
date.]  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Board finds that the evidence received since January 2000 
is new, as it was not previously of record.  Since it 
contributes to a more complete disability picture of the 
right foot/ankle disorder, and might impact on the question 
of whether such disorder is related to service, it is 
material to the matter at hand, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  As it is both new and material, the claim may be 
reopened. 


ORDER

The appeal to reopen a claim of service connection for a 
right foot/ankle disorder is granted.


REMAND

In a statement received in February 2002 and at the December 
2003 Travel Board hearing, the veteran indicated that his 
right foot/ankle problems bothered him at work and as a 
result he retired on disability in 1997.  It is not clear 
whether the question of his disability for work was an 
adjudicated matter (such as by the Social Security 
Administration (SSA)), and, if so, whether there are any 
examination or evaluation reports associated with such 
adjudication available.  If the veteran is receiving SSA 
disability benefits due to his foot/ankle disorder, such 
records may contain information pertinent to the claim, the 
VA is obliged to obtain them.

At the December 2003 Travel Board hearing, the veteran 
attested that as a result of his in-service injury he was 
assigned light duty and remained on light duty until he was 
discharged.  The veteran's personnel file might reflect a 
light duty assignment.  

In December 2003, the veteran also testified that he received 
treatment for his right foot/ankle disorder at the VAMC in 
Asheville in 1965/1966 and is currently receiving related 
treatment at the VA outpatient clinic in Winston-Salem.  His 
claims file does not contain records of such treatment.  
Since VA records are constructively of record (and may have 
some bearing on the veteran's claim), they must be secured.  

A statement by Dr. C.B. received in December 2003, indicates 
that the veteran was treated for the foot/ankle disorder for 
several years; records of such treatment are not in the 
claims file.  Hence, such records, as well as complete 
treatment records from Dr. G.P. should be obtained.  

At the December 2003 Travel Board hearing, the veteran and 
his representative submitted additional evidence to the 
Board, and waived initial consideration of this evidence by 
the agency of local jurisdiction.  As the case is being 
remanded, the RO will have the opportunity to initially 
review the additional evidence.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should arrange for an 
exhaustive search for any further service 
medical records pertaining to the veteran 
(of note, a service entrance examination 
report).  Service personnel records 
should also be secured (particularly any 
record showing the veteran was on light 
duty).  If the records have been 
irretrievably lost or destroyed, it 
should be so certified for the record.  
 
2.  The RO should ascertain from the 
veteran whether he was adjudicated 
disabled for employment, including by 
SSA, and if so, the RO should obtain 
from SSA (or any other adjudicating 
agency) copies of the medical records 
considered in such adjudication. 

3.  The veteran should be asked to 
identify all sources of treatment he 
received for his foot/ankle disorder 
since his discharge from service.  The 
RO should obtain complete copies of all 
treatment records (those not already in 
the claims folder) from all identified 
sources, specifically including the VAMC 
in Asheville, VA clinic in Winston-
Salem, Dr. C.B., and Dr. G.P.

4.  Then, the RO should then arrange 
for a VA orthopedic examination to 
ascertain the nature and etiology of 
the veteran's current foot/ankle 
disorder.  His claims folder must be 
available to, and reviewed by, the 
examiner.  The examiner should provide 
a diagnosis for the veteran's current 
foot/ankle disorder, and opine whether 
it is at least likely as not that such 
disorder was caused by an injury in 
service or is otherwise related to 
service.  The examiner should note that 
inasmuch as there is no record showing 
right foot or ankle disability at 
service entrance, the veteran is 
presumed free of such disability on 
service entry, and should explain the 
rationale for all opinions given.  

5.  The RO should then re-adjudicate 
the claim.  If it remains denied, an 
appropriate supplemental statement of 
the case should be issued, and the 
veteran and his representative should 
have the opportunity to respond.  The 
case should then be returned to the 
Board for further review, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  


	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



